Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on July 13, 2022 has been entered.

Response to Amendment
Applicant's amendment filed on June 23, 2022 has been entered. Claims 1, 4, 6, 10, 12, 13, 17, 19 – 21, 24 – 25 and 30 have been amended. Claims 9 and 23 have been canceled. Claims 31 – 32 have been added. Claims 1 – 8, 10 – 22 and 24 - 32 are still pending in this application, with claims 1, 17 and 30 being independent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 6, 10 – 21 and 24 - 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (“3D Face Reconstruction With Geometry Details From a Single Image”, IDS), hereinafter referred as Jiang, in view of Vesdapunt et al. (US Patent Application Publication 2021/0358212), hereinafter referred as Vesdapunt.

Regarding claim 17, Jiang discloses a method for generating one or more three-dimensional (3D) models (abstract), comprising: 
obtain an image of an object (Figs. 1, 2, 5, 7, input a face image); 
generate a 3D model of the object in the image, the 3D model including geometry information (Fig. 2, pages 4758 – 4759, section IV, generate coarse face model); 
determine, using an object parsing mask, color information for the 3D model (pages 4758 – 4759, section IV, determine albedo information (instant application said that color information includes albedo color)), the object parsing mask defining one or more regions of the 3D model for color adjustment (page 4758, section IV – A, generate mask defining face region of the coarse face model); 
generate a fitted 3D model of the object at least in part by modifying the geometry information for each vertex of the 3D model (pages 4759 – 4762, section V, generate medium face model as fitted 3D model) and adjusting color for each vertex of the 3D model using the determined color information (pages 4760 – 4761, section V – A to B; With an estimate of lighting and albedo, we can now enhance the coarse face mesh to reduce the discrepancy between the mesh shading and the input image. We apply a smooth 3D deformation field to the Nv vertices of the frontal face mesh to minimize the following discrepancy measure with respect to the vertex displacements); and 
perform a pixel-level refinement of the fitted 3D model to generate a refined 3D model of the object, the pixel-level refinement using depth information associated with the fitted 3D model to apply a pixel-level depth displacement to a portion of the fitted 3D model defined by a refinement mask (pages 4762 – 4768, section VI; The final height-field face model, represented using a depth value zi, j per pixel, is then determined so that the height field normals are as close as possible to the normal map; also subsection B, Normal Map Optimization).
However, Jiang fails to explicitly disclose the method is implemented by an apparatus, the apparatus comprising a memory; and Page 4 of 14Appl. No. 16/994,481one or more processors coupled to the memory.  
	However, in a similar field of endeavor Vesdapunt discloses a method for generating one or more three-dimensional (3D) models (Fig. 8). In addition, Vesdapunt discloses the method is implemented by an apparatus (Fig. 10), the apparatus comprising a memory (Fig. 10, #1030); and Page 4 of 14Appl. No. 16/994,481one or more processors coupled to the memory (Fig. 10, #1010).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Jiang, and the method is implemented by an apparatus, the apparatus comprising a memory; and Page 4 of 14Appl. No. 16/994,481one or more processors coupled to the memory. The motivation for doing this is that the method can be realistically performed by a substantial machine.

Regarding claims 1 and 30, they are corresponding to claim 17, thus, they are rejected for the same reason set forth for claim 17.

Regarding claim 2 (depends on claim 1), Jiang discloses the method wherein the color information includes albedo color (page 4760, subsection A. Lighting and Albedo Estimation).  

Regarding claim 3 (depends on claim 1), Jiang discloses the method wherein generating the 3D model of the object includes: obtaining a generic object model (pages 4758, Fig. 2, obtain face model); identifying landmarks of the object in the image (pages 4758 – 4759, section IV, identifying landmarks); and generating the 3D model by fitting the generic object model to the object in the image using the identified landmarks of the object (pages 4758 – 4759, section IV, generating coarse face model by fitting the generic object model using the identified landmarks of the object).  

Regarding claim 4 (depends on claim 1), Jiang discloses the method wherein the fitted 3D model of the object is generated based on performing at least one vertex-level fitting of the 3D model (pages 4759 - 4760, vertex update/fitting).  

Regarding claim 5 (depends on claim 4), Jiang discloses the method wherein performing the at least one vertex-level fitting of the 3D model includes performing a joint optimization of the geometry information and the color information (pages 4759 - 4760, equation 3, 4 and 9 are joint optimization function).  

Regarding claim 6 (depends on claim 4), Jiang discloses the method wherein performing the at least one vertex-level fitting of the 3D model includes: 
identifying the one or more regions defined by the object parsing mask (page 4758, section IV – A, generate mask defining face region of the coarse face model); 
performing a first vertex-level fitting of the 3D model to the object, the first vertex-level fitting modifying the geometry information for each vertex of the 3D model by shifting each vertex of the 3D model to fit the object in the image (Fig. 2, pages 4758 – 4759, section IV, generate coarse face model), the first vertex-level fitting further determining the color information for each vertex of the 3D model (Fig. 2, pages 4759 – 4760, estimates/determines lighting and albedo for further adjustment); and 
performing a second vertex-level fitting of the 3D model to the object, the second vertex- level fitting adjusting the color for each vertex of the 3D model included in the one or more regions identified by the object parsing mask (pages 4760 – 4761, section V – A to B; With an estimate of lighting and albedo, we can now enhance the coarse face mesh to reduce the discrepancy between the mesh shading and the input image. We apply a smooth 3D deformation field to the Nv vertices of the frontal face mesh to minimize the following discrepancy measure with respect to the vertex displacements).  

Regarding claim 10 (depends on claim 1), Jiang discloses the method further comprising: determining, using the refinement mask, the portion of the fitted 3D model for applying the pixel-level depth displacement (pages 4762 – 4768, section VI; The final height-field face model, represented using a depth value zi, j per pixel, is then determined so that the height field normals are as close as possible to the normal map; also subsection B, Normal Map Optimization).  

Regarding claim 11 (depends on claim 10), Jiang discloses the method wherein the object includes a face, and wherein the refinement mask includes an eye mask indicating that the portion includes a region of the face outside of eye regions of the face (page 4758, we first mask the face region on the head mesh from FACEWAREHOUSE to extract a face mesh, and fill the holes in the regions of eyes and mouth, to obtain a simply connected face mesh consisting of 5334 vertices).  

Regarding claim 12 (depends on claim 1), Jiang discloses the method wherein performing the pixel- level refinement of the fitted 3D model includes: generating an albedo image and a depth image for the fitted 3D model; and generating the refined 3D model using the albedo image and the depth image (pages 4762 – 4768, section VI).  

Regarding claim 13 (depends on claim 1), Jiang discloses the method further comprising: applying a smoothing function to the fitted 3D model (page, 4761, col. 1; the Laplacian eigenfunctions associated with small eigenvalues span a subspace of smooth deformations; page 4763, col. 1, equation (20) is a smoothing function to the fitted 3D model).  

Regarding claim 14 (depends on claim 13), Jiang discloses the method wherein the smoothing function includes a Discrete Laplacian Smoothing function (page, 4761, col. 1; the Laplacian eigenfunctions associated with small eigenvalues span a subspace of smooth deformations; page 4763, col. 1, equation (20)).  

Regarding claim 15 (depends on claim 1), Jiang discloses the method wherein the object is a face (abstract).  

Regarding claim 16 (depends on claim 1), Jiang discloses the method further comprising: outputting the refined 3D model of the object (Figs. 2, 10 – 12, output the final refined 3D face model).  

Regarding claims 18 – 21 and 24 – 26, they are corresponding to claims 2, 4 – 6, 10, 12 and 15, respectively, thus, they are rejected for the same reason set forth for claims 2, 4 – 6, 10, 12 and 15.

Regarding claim 27 (depends on claim 17), Jiang fails to explicitly disclose wherein the apparatus includes a mobile device.  
	However, in a similar field of endeavor Vesdapunt discloses a method for generating one or more three-dimensional (3D) models (Fig. 8). In addition, Vesdapunt discloses the method is implemented by an apparatus (Fig. 10), the apparatus includes a mobile device ([0026], a mobile phone).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Jiang, and the method is implemented by an apparatus, the apparatus includes a mobile device. The motivation for doing this is that the method can be realistically performed by a mobile substantial machine.

Regarding claim 28 (depends on claim 17), Jiang fails to explicitly disclose wherein the apparatus includes a display configured to display the refined 3D model of the object.  
	However, in a similar field of endeavor Vesdapunt discloses a method for generating one or more three-dimensional (3D) models (Fig. 8). In addition, Vesdapunt discloses the method is implemented by an apparatus (Fig. 10), the apparatus includes a display configured to display the refined 3D model of the object ([0034, 0083, 0099]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Jiang, and the method is implemented by an apparatus, the apparatus includes a display configured to display the refined 3D model of the object. The motivation for doing this is that the method can be realistically performed by a substantial machine.

Regarding claim 29 (depends on claim 17), Jiang fails to explicitly disclose wherein the apparatus includes a camera configured to capture the image.  
	However, in a similar field of endeavor Vesdapunt discloses a method for generating one or more three-dimensional (3D) models (Fig. 8). In addition, Vesdapunt discloses the method is implemented by an apparatus (Fig. 10), the apparatus includes a camera configured to capture the image ([0025]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Jiang, and the method is implemented by an apparatus, the apparatus includes a camera configured to capture the image. The motivation for doing this is that the method can be realistically performed by a substantial machine.

Regarding claim 31, it is corresponding to claim 3, thus, it is rejected for the same reason set forth for claim 3.

Allowable Subject Matter
Claims 7, 8, 22 and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 – 8, 10 – 22 and 24 – 32 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIAN YANG whose telephone number is (571)270-7239.  The examiner can normally be reached on Monday-Thursday 6am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QIAN YANG/Primary Examiner, Art Unit 2668